Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
An election was made without traverse to prosecute the invention of group I, claims 1-4.  Claims 15-20 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
In claim 1, line 5, recites the limitation, “the plurality of parameter”. The Examiner believes the limitation should read, “the plurality of parameters”.
In claim 14, line 3, recites the limitation, “…samples for previous status information”. The Examiner believes the limitation should read,  “…samples from previous status information” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0094582 A1  (Cox et al., hereinafter Cox).
Regrading claim 1, Cox discloses an apparatus (par. [0033], “apparatus may be specially constructed for the required purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer… accessible by a machine (e.g., a computer, network device, personal digital assistant, manufacturing tool, any device with a set of one or more processors, etc.)”. It is not clear in the specification what constitutes an apparatus. Is it only a processor, or is it any kind of apparatus that comprises a processor? Example of apparatuses can be: wireless devices, servers, mobile stations, vehicles, machines, appliances, gadgets, machinery, gizmos, etc.), comprising: 
a processor (where “general purpose computers” comprise at least a processor) configured to cause a wireless device (par. [0024], “a laptop computer or portable Personal Digital Assistant (PDA) device or other device such as a handheld computer or wireless telephone”) to: 
determine status information (pars. [0023], [0033], “temperature at…below an acceptable level” and the status of the  “thermal behavior”) for a plurality of parameters for the wireless device (par. [0033], where the parameters are at least: “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device); and 
determine, based at least in part on the status information for the plurality of parameter for the wireless device (par. [0033], where the predictions are based on the sensor readings at the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device), a predicted thermal status for the wireless device which corresponds to a future time (par. [0023], “par. [0049], “predicting future values of temperature at a critical point” for the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device).
Regrading claim 7, Cox discloses a wireless device (par. [0024], “a laptop computer or portable Personal Digital Assistant (PDA) device or other device such as a handheld computer or wireless telephone”), comprising: 
an antenna (par. [0024], where any of the listed devices comprises at least an antenna); 
a radio operably coupled to the antenna (Fig. 7 and par. [0024], “network interface”, where any of the listed devices comprises a radio for transmitting and receiving wireless signals with the antenna); and 	a processor operably coupled to the radio (Fig. 7, “microprocessor 703” coupled to “network interface 710” though bus 702); where the wireless device is configured to:
 determine status information (par. [0033], the status of the  “thermal behavior”) for a plurality of parameters for the wireless device (par. [0033], where the parameters are: “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device); and 
determine, based at least in part on the status information for the plurality of parameters for the wireless device (par. [0033], where the predictions are based on the sensor readings at the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device), a predicted thermal status for the wireless device which corresponds to a future time (par. [0049], “predicting future values of temperature at a critical point” for the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device).
Regrading claim 21, Cox discloses a method (par. [0022], “method…for estimating temperature”), comprising: by a user equipment (UE) (par. [0024], “a laptop computer or portable Personal Digital Assistant (PDA) device or other device such as a handheld computer or wireless telephone”):
 determining status information (par. [0033], the status of the  “thermal behavior”) for a plurality of parameters for the UE ((par. [0033], where the parameters are: “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device); and 
determining, based at least in part on the status information for the plurality of parameter for the UE (par. [0033], where the predictions are based on the sensor readings at the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device), a predicted thermal status for the UE which corresponds to a future time (par. [0049], “predicting future values of temperature at a critical point” for the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, 10-14, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of US 20160357232 A1 (Kalyanasundaram et al., hereinafter Kalyanasundaram).
Regarding claims 2 and 10, Cox and disclose all the limitations of claims 1 and 7, respectively.  Cox further discloses where the plurality of parameters include one or more network activity status parameters, one or more battery status parameters (par. [0033], “Battery 305…thermal behavior”), one or more wireless communication status parameters, and one or more user context status parameters.
Cox does not specifically disclose where the plurality of parameters include one or more network activity status parameters, one or more wireless communication status parameters, and one or more user context status parameters.
In related art concerning multi-level thermal management in an electronic device, Kalyanasundaram discloses where the plurality of parameters include one or more network activity status parameters (par. [0068], “Machine state record 300 may further indicate that the user connects to NetFlix® with a network connection 330 and not with Wi-Fi 325 or cellular signal 335”), one or more wireless communication status parameters (par. [0068] and [014-150],  where both Wi-Fi and cellular networks are wireless), and one or more user context status parameters (par. [0057], “Machine state 300 can further include…whether a battery 350 is charging, whether a user is at home 375, whether processing device 100 is currently in motion 375, or whether processing device 100 is in a standby mode, or in a run state…” correspond to a few context status parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kalyanasundaram’ teachings where the plurality of parameters include one or more network activity status parameters, one or more wireless communication status parameters, and one or more user context status parameters with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that estimation and prediction of a mobile device’s temperature when engaging in applications that required  execution of complex functions can be very advantageous, since knowing and predicting the temperature of the mobile device would facilitate applying proactive preventive measures  to avoid degradation of the telephone functions or the service being provided in real time.  
Regarding claim 3, Cox and Kalyanasundaram disclose all the limitations of claim 1. Cox further discloses where the predicted thermal status is selected from normal thermal pressure or abnormal thermal pressure (par. [0023], “keeping the temperature at the critical point below an acceptable level…” corresponding to “normal”), where when the predicted thermal status is abnormal thermal pressure (par. [0023], “keeping the temperature at the critical point below an acceptable level…”, going above the level corresponds to “abnormal”, where pressure is directly proportional to temperature), the processor is further configured to cause the wireless device to: identify a wireless device subsystem associated with the predicted thermal status being abnormal thermal pressure (par. [0007], [0023]“to estimate temperature at one or more critical points or locations in a data processing system including generating a representation of a thermal model at the one or more critical points… to predict a current and/or future temperature at a critical point…”, where the critical points or locations correspond to subsystems); and determine one or more thermal mitigation actions to implement based at least in part in response to the predicted thermal status for the wireless device and the identified wireless device subsystem (par. [0008], “These future predictions may be used to perform proactive measures to reduce temperature at the critical point based on the future temperature model. These proactive measures may include any one or more of thermal-throttling the data processing system, engaging cooling fans, managing and redistributing power, and switching from external graphics to internal graphics”).
Regarding claims 4 and 11, Cox and Kalyanasundaram disclose all the limitations of claims 3 and 8, respectively. Cox further discloses where the processor is further configured to cause the wireless device to: determine a confidence level for the predicted thermal status for the wireless device (par. [0028], “this thermal model may be modified to generate a fairly accurate prediction of temperature at the critical point”, where to generate a “fairly accurate” estimate, a relatively high confidence level is required), where the one or more thermal mitigation actions to implement are determined further based at least in part in response to the confidence level for the predicted thermal status for the wireless device (par. [0028], “This information may then be leveraged to take proactive measures to mitigate the temperature at a critical point’).
Regarding claim 5, Cox and Kalyanasundaram disclose all the limitations of claim 3. Cox further discloses where the processor is further configured to cause the wireless device to: determine one or more wireless device subsystems (par. [0007], [0023]“to estimate temperature at one or more critical points or locations in a data processing system including generating a representation of a thermal model at the one or more critical points… to predict a current and/or future temperature at a critical point…”, where the critical points or locations correspond to subsystems. This limitation is not clear.  Do “one or more wireless device subsystems” corresponds to the same “wireless device subsystem” disclosed in claim 3, or is it different?) associated with the predicted thermal status being abnormal thermal pressure (par. [0023], “keeping the temperature at the critical point below an acceptable level…”, going above the level corresponds to “abnormal”), where the one or more thermal mitigation actions to implement are determined further based at least in part on the one or more wireless device subsystems associated with the predicted thermal status being abnormal thermal pressure (par. [0008], “These future predictions may be used to perform proactive measures to reduce temperature at the critical point based on the future temperature model.”).
Regarding claim 6, Cox and Kalyanasundaram disclose all the limitations of claim 1.  Cox discloses regression algorithms (par. [0028]).
However, Cox does not specifically disclose where the predicted thermal status is determined using a decision tree based machine learning classification algorithm.
Kalyanasundaram discloses where the predicted thermal status is determined using a decision tree based machine learning classification algorithm (par. [0059], “Binary state information can be correlated with a user process 130 predict future user behavior and power consumption”,  par. [0068], “learning patterns” and where binary decision algorithms  are tree type decisions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kalyanasundaram’ teachings where the predicted thermal status is determined using a decision tree based machine learning classification algorithm with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that a machine learning algorithms used in  one of many available algorithms that can be used to separate data, values, parameters, et cetera into categories, such as true/false, 0/1,  high temperature/low temperature, upper corner element/lower corner element, battery temperature/non-battery temperature and so forth.  
Regarding claim 8, Cox and Kalyanasundaram disclose all the limitations of claim 7.  
 Although implied, Cox does not specifically disclose where the wireless device is further configured to: perform at least one thermal mitigation action based at least in part on the predicted thermal status; determine that the predicted thermal status for the wireless device has changed from normal thermal pressure to abnormal thermal pressure based at least in part on the status information for the plurality of parameters for the wireless device; and determine a wireless device subsystem associated with the change from normal thermal pressure to abnormal thermal pressure, wherein the at least one thermal mitigation action is selected based at least in part on the wireless device subsystem associated with the change from normal thermal pressure to abnormal thermal pressure.
Kalyanasundaram discloses where the wireless device is further configured to: perform at least one thermal mitigation action (par. [0045]-[0051]“determine whether heat needs to be removed from the processing device 100 before the future task is started”) based at least in part on the predicted thermal status (par. [0045], “a predicted thermal state 215 TP”); determine that the predicted thermal status for the wireless device has changed from normal thermal pressure to abnormal thermal pressure based at least in part on the status information for the plurality of parameters for the wireless device (pars. [0074], [0077],“processing tasks whose power usage is lower than a predetermined threshold can be filtered out from the query results before determining a future predicted task”, where below the level is considered “normal” and above the level would be considered “abnormal”); and determine a wireless device subsystem associated with the change from normal thermal pressure to abnormal thermal pressure (par. [0092], “…requesting that the scheduler reduce heat generated by background processing tasks 140 and the scheduler 122 determining which background processing task(s) to reschedule… which process(es) should be rescheduled to mitigate generation of heat. In addition, in an embodiment…instruct thermal and power measurement…set a level for cooling hardware 115 that will mitigate heat in conjunction with rescheduling of background processing tasks 140”), where the at least one thermal mitigation action is selected based at least in part on the wireless device subsystem associated with the change from normal thermal pressure to abnormal thermal pressure (par [0093]-[0094], “whether rescheduling background tasks and, optionally, setting a cooling rate for cooling hardware 115 in operation 815 and 820 will reduce the predicted future state TP below the future initial state Ti for starting the future processing task”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kalyanasundaram’ teachings where the wireless device is further configured to: perform at least one thermal mitigation action based at least in part on the predicted thermal status; determine that the predicted thermal status for the wireless device has changed from normal thermal pressure to abnormal thermal pressure based at least in part on the status information for the plurality of parameters for the wireless device; and determine a wireless device subsystem associated with the change from normal thermal pressure to abnormal thermal pressure, wherein the at least one thermal mitigation action is selected based at least in part on the wireless device subsystem associated with the change from normal thermal pressure to abnormal thermal pressure with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that a localized detection and solution is desirable to reduce the thermal temperature in the components/subsystems that require  the change, in that manner the overall performance of the additional components/system is not adversely impacted.  
	Regarding claim 12, Cox and Kalyanasundaram disclose all the limitations of claim 7. Cox further discloses where the predicted thermal status is determined by the wireless device using a machine learning classification algorithm (par. [0025], “thermal modeling” is done by machine learning algorithms), where the wireless device is further configured to: perform training of the machine learning classification algorithm (par. [0025]) using data samples for previous status information for the plurality of parameters and associated thermal status outcomes for the wireless device (par. [0025]-[0028], “thermal modeling includes performing regression analysis…this thermal model may be modified to generate a fairly accurate prediction of temperature at the critical point”, where regression algorithms use previous values to predict future values).
	Regarding claim 13, Cox and Kalyanasundaram disclose all the limitations of claim 7.
	Cox does not specifically disclose where the predicted thermal status is determined by the wireless device using a machine learning classification algorithm, wherein the wireless device is further configured to: receive machine learning classification model information for the machine learning classification algorithm from a second device.
	Kalyanasundaram further discloses  where the predicted thermal status is determined by the wireless device using a machine learning classification algorithm, wherein the wireless device is further configured to: receive machine learning classification model information for the machine learning classification algorithm from a second device. (pars.[0061],  [0102], “building an initial ‘seed’ database is installed, received from another device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kalyanasundaram’ teachings where the predicted thermal status is determined by the wireless device using a machine learning classification algorithm, wherein the wireless device is further configured to: receive machine learning classification model information for the machine learning classification algorithm from a second device with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that storing the machine learning classification model in a centralized database would alleviate storage and computational constrains that mobile devices might have. In addition, it allows for the creation of a ‘seed’ model that can expanded and individualized based on the particular mobile device of each individual.  
	Regarding claim 14, Cox and Kalyanasundaram disclose all the limitations of claim 7. 
	Cox does not specifically disclose where the wireless device is further configured to: provide data samples for previous status information for the plurality of parameters and associated thermal status outcomes for the wireless device to a second device.
	Kalyanasundaram further discloses  where the wireless device is further configured to: provide data samples for previous status information for the plurality of parameters and associated thermal status outcomes for the wireless device to a second device (fig. 2 and pars. [0126], [0128], “synchronize machine state preparation data…a second processing device 102 for a selected future task, given information learned or obtained from a first processing device 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kalyanasundaram’ teachings where the wireless device is further configured to: provide data samples for previous status information for the plurality of parameters and associated thermal status outcomes for the wireless device to a second device with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that storing the machine learning classification model in a centralized dataset would alleviates storage constrains for a number of mobile devices users. In addition, information received from mobile devices can be further used to create a more robust “seed” database that can be shared with many users.  
Regarding claim 22, Cox and Kalyanasundaram disclose all the limitations of claim 21. Cox further discloses  where the thermal pressure [classification algorithm] determines a thermal pressure level of the wireless device based on the plurality of parameters of the UE (“pars. [0003], [0028], “this thermal model may be modified to generate a fairly accurate prediction of temperature at the critical point. This information may then be leveraged to take proactive measures to mitigate the temperature at a critical point…when the critical point is a hotspot on the data processing device such as the bottom of a laptop or PDA”); determining values for the plurality of parameters of the UE (par. [0033], where the parameters are at least: “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device); determining the thermal pressure level of the UE using the thermal pressure classification algorithm (par. [0003], “manufacturers of computer systems and other electronic products are required to limit the skin temperature to levels within government approved safety limits so that they are free from reasonably foreseeable risks of fire, burn and other related hazards.”); determining whether to perform thermal mitigation action based at least in part on the thermal pressure [classification] of the UE (par. [0049], “In the illustrated embodiment, the future predicted value curve 633 reaches the stable point far earlier than the actual temperature curve 631. This fact can be exploited to take proactive measures like bringing on the cooling fans a bit earlier, redistributing the power, or switching from external graphics to internal graphics, and so on”); and selecting one or more thermal mitigation actions to perform when it is determined to perform thermal mitigation action (par. [0008], “These future predictions may be used to perform proactive measures to reduce temperature at the critical point based on the future temperature model.”).
Cox does not specifically disclose where the algorithm is a classification algorithm and  receiving machine learning classification model information for a thermal pressure classification algorithm from a cloud server.
 Kalyanasundaram further discloses where the algorithm is a classification algorithm (par. [0059], “Binary state information can be correlated with a user process 130 predict future user behavior and power consumption”,  par. [0068], “learning patterns” and where binary decision algorithms  are tree type decisions). and  receiving machine learning classification model information for a thermal pressure classification algorithm from a cloud server (fig. 2 and pars. [0126], [0128], please see the arrows going from “synchronization system 1200” to the “processing devices 100”; par. [0128], “a contents server 1230 can be a cloud storage service capable of storing a wide variety of different user data set types”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kalyanasundaram’ teachings where the algorithm is a classification algorithm and  about receiving machine learning classification model information for a thermal pressure classification algorithm from a cloud server with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that a machine learning algorithms used in  one of many available algorithms that can be used to separate data, values, parameters, et cetera into categories, such as true/false, 0/1,  high temperature/low temperature, upper corner element/lower corner element, battery temperature/non-battery temperature and so forth;  and storing the machine learning classification model in a centralized dataset would alleviates storage constrains for a number of mobile devices users. 
Regarding claim 26, Cox and Kalyanasundaram disclose all the limitations of claim 22. 
Cox does not specifically disclose providing data samples for previous parameter values and associated thermal status outcomes for the UE to the cloud server; and wherein the machine learning classification model information is determined based at least in part on data samples for parameter values and associated thermal status outcomes for the UE and for a plurality of other UEs.
 Kalyanasundaram further discloses providing data samples for previous parameter values and associated thermal status outcomes for the UE to the cloud server (fig. 2 and pars. [0126], [0128], please see the arrows going from “synchronization system 1200” to the “processing devices 100”; par. [0128], “a contents server 1230 can be a cloud storage service capable of storing a wide variety of different user data set types”); and where the machine learning classification model information is determined based at least in part on data samples for parameter values and associated thermal status outcomes for the UE and for a plurality of other UEs (fig. 2 and pars. [0005],[0125]-[0128], “plurality of processing devices 100”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kalyanasundaram’ teachings about providing data samples for previous parameter values and associated thermal status outcomes for the UE to the cloud server; and wherein the machine learning classification model information is determined based at least in part on data samples for parameter values and associated thermal status outcomes for the UE and for a plurality of other UEs with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that storing the machine learning classification model in a centralized dataset would alleviates storage constrains for a number of mobile devices and it allows for the creation of a ‘seed’ model that can grow based on the particular usage/needs of multiple mobile devices.

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Kalyanasundaram and further in view of US 20120311357 A1 (Jonathan Jay Andrews, hereinafter Andrews)
Regarding claim 9, Cox and Kalyanasundaram disclose all the limitations of claim 7. 
Cox does not specifically disclose where the at least one thermal mitigation action includes one or more of: switching at least some wireless communication performed by the wireless device from cellular communication to Wi-Fi communication; reducing an uplink transmission duty cycle of the wireless device; reducing an uplink transmission power of the wireless device; reducing a number of multiple-input-multiple-output (MIMO) layers used to perform wireless communication by the wireless device; reducing a number of component carriers used to perform wireless communication by the wireless device; selecting a different frequency band on which to perform cellular communication; enabling or disabling use of millimeter wave 3GPP NR communication; or reducing a number of antenna components used to perform wireless communication by the wireless device. 
In related art concerning multi-level thermal management in an electronic device, Andrews discloses where the at least one thermal mitigation action includes one or more of: switching at least some wireless communication performed by the wireless device from cellular communication to Wi-Fi communication; reducing an uplink transmission duty cycle of the wireless device (par. [0042], “The RF output power may be limited by throttling the duty cycle of the cellular network transceiver”, where the reduction in be done in UL/DL); reducing an uplink transmission power of the wireless device (par. [0042], “the cellular network RF transceiver power amplifier whose output RF power can be limited so as to override a contrary request from the cellular base station”, where the reduction in be done in UL/DL); reducing a number of multiple-input-multiple-output (MIMO) layers used to perform wireless communication by the wireless device; reducing a number of component carriers used to perform wireless communication by the wireless device; selecting a different frequency band on which to perform cellular communication; enabling or disabling use of millimeter wave 3GPP NR communication; or reducing a number of antenna components used to perform wireless communication by the wireless device. (only one limitation is required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Andrews’ teachings where the at least one thermal mitigation action includes one or more of: switching at least some wireless communication performed by the wireless device from cellular communication to Wi-Fi communication; reducing an uplink transmission duty cycle of the wireless device; reducing an uplink transmission power of the wireless device; reducing a number of multiple-input-multiple-output (MIMO) layers used to perform wireless communication by the wireless device; reducing a number of component carriers used to perform wireless communication by the wireless device; selecting a different frequency band on which to perform cellular communication; enabling or disabling use of millimeter wave 3GPP NR communication; or reducing a number of antenna components used to perform wireless communication by the wireless device with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that a localized detection and solution is desirable “to reduce the thermal load at the target location, but without significantly impacting the user's experience with the device” (Andrews, par. [0034]).
Regarding claim 25, Cox and Kalyanasundaram disclose all the limitations of claim 22. Cox further discloses where the plurality of parameters of the UE include parameters associated with a plurality of subsystems of the UE (par. [0007], [0023]“to estimate temperature at one or more critical points or locations in a data processing system including generating a representation of a thermal model at the one or more critical points… to predict a current and/or future temperature at a critical point…”, where the critical points or locations correspond to subsystems).
Cox does not specifically disclose where when it is determined to perform thermal mitigation action, where the method further comprises: determining one or more subsystems of the wireless device to perform targeted thermal mitigation action.
Andrews discloses where when it is determined to perform thermal mitigation action, where the method further comprises: determining one or more subsystems of the wireless device to perform targeted thermal mitigation action (par. [0042], “The RF output power may be limited by throttling the duty cycle of the cellular network transceiver”; par. [0042], “the cellular network RF transceiver power amplifier whose output RF power can be limited so as to override a contrary request from the cellular base station”, where the examples correspond to “targeted” thermal mitigation actions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Andrews’ teachings where when it is determined to perform thermal mitigation action, where the method further comprises: determining one or more subsystems of the wireless device to perform targeted thermal mitigation action with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that a localized detection and solution is desirable “to reduce the thermal load at the target location, but without significantly impacting the user's experience with the device” (Andrews, par. [0034]).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Kalyanasundaram and further in view of 2015/0067153 (Bhattacharyya et al., hereinafter Bhattacharyya).
Regarding claim 23, Cox and Kalyanasundaram disclose all the limitations of claim 22.  Cox further discloses determining a confidence level for the thermal pressure classification for the UE (par. [0028], “this thermal model may be modified to generate a fairly accurate prediction of temperature at the critical point”, where to generate a “fairly accurate” estimate, a relatively high confidence level is required), where determining whether to perform thermal mitigation action is further based at least in part on the confidence level for the thermal pressure [classification] for the UE (par. [0028], “This information may then be leveraged to take proactive measures to mitigate the temperature at a critical point’).
Cox does not specifically disclose where the thermal pressure classification algorithm is a binary classification algorithm configured to classify the thermal pressure of the UE as normal thermal pressure or abnormal thermal pressure. 
In related art concerning remote monitoring of data facility in real-time using wireless sensor network, Bhattacharyya discloses where the thermal pressure classification algorithm is a binary classification algorithm configured to classify the thermal pressure of the UE as normal thermal pressure or abnormal thermal pressure (fig. 6 and par. [0045], “…various methods known in data mining techniques are considered, such as without limitation classification models…A classification algorithm defines three types of device (server or other computing device) conditions: good, alert and failure. A representative decision tree determining a normal or abnormal server 14 is shown in FIG. 6. For each device parameter measured by the sensors 12 (temperature, airflow, vibration, battery), a separate determination is made whether the measured value falls within a normal range”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Bhattacharyya’s teachings where the thermal pressure classification algorithm is a binary classification algorithm configured to classify the thermal pressure of the UE as normal thermal pressure or abnormal thermal pressure  with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art a binary algorithm is a well-recognized algorithm for classifying objects/variables/characteristics in discrete classes, where the things/items/variables can be  classifications are endless. 
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Kalyanasundaram and further in view of US 20210135963 A1 (Yang et al., hereinafter Yang).
Regarding claim 24, Cox and Kalyanasundaram disclose all the limitations of claim 22.  
Cox does not specifically disclose where the thermal pressure classification algorithm is a multi-class prediction algorithm configured to classify the thermal pressure of the UE as one of at least three thermal pressure classes.
In related art concerning systems and methods for thermal mitigation of user equipment, Yang discloses where the thermal pressure classification algorithm is a multi-class prediction algorithm configured to classify the thermal pressure of the UE as one of at least three thermal pressure classes (pars. [0038],[0060], “the network device 102 may compare the elevated temperature indicated in the updated thermal report with the first temperature threshold, the second temperature threshold, and/or the third temperature threshold”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Yang’s teachings where the thermal pressure classification algorithm is a multi-class prediction algorithm configured to classify the thermal pressure of the UE as one of at least three thermal pressure classes  with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that multi-class prediction algorithms are well-known machine learning technology. Having three classes constitutes a mere designer’s choice that corresponds to their particular problem. 

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




					     Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.


/Angelica M. Perez/
Patent Examiner AU 2649 
07/22/2022
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649